          Case 3:20-cv-02328-WHO Document 39 Filed 07/20/20 Page 1 of 5




 1   Steve W. Berman (pro hac vice)
     Thomas E. Loeser (SBN 202724)
 2   HAGENS BERMAN SOBOL SHAPIRO LLP
     1301 Second Avenue, Suite 2000
 3   Seattle, WA 98101
     Telephone: (206) 623-7292
 4   Facsimile: (206) 623-0594
     Email: steve@hbsslaw.com
 5   Email: toml@hbsslaw.com

 6   Tina Wolfson (SBN 174806)
     Theodore W. Maya (SBN 223242)
 7   Bradley K. King (SBN 274399)
     Christopher E. Stiner (SBN 276033)
 8   AHDOOT & WOLFSON, PC
     10728 Lindbrook Drive
 9   Los Angeles, CA 90024
     Telephone: (310) 474-9111
10   Facsimile: (310) 474-8585
     Email: twolfson@ahdootwolfson.com
11   Email: tmaya@ahdootwolfson.com
     Email: bking@ahdootwolfson.com
12   Email: cstiner@ahdootwolfson.com

13   Attorneys for Plaintiffs

14                                  UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                       SAN FRANCISCO DIVISION

17   ANDERSON, et al.,                                       No. 3:20-cv-02328-WHO

18                                         Plaintiffs,       JOINT STIPULATION TO SET
                                                             RESPONSIVE BRIEFING SCHEDULE
19            v.                                             FOR APPLE’S MOTION TO DISMISS;
                                                             ORDER
20   APPLE INC.,
                                                             Judge: Hon. William H. Orrick
21                                        Defendant.         Compl. filed: April 6, 2020
                                                             First Am. Compl. filed: May 28, 2020
22

23

24

25

26
27

28
     JOINT STIPULATION TO SET RESPONSIVE BRIEFING SCHEDULE
     FOR APPLE’S MOTION TO DISMISS; [PROPOSED] ORDER                                No. 3:20-cv-02328-WHO
     10759-11 1250187 v1
          Case 3:20-cv-02328-WHO Document 39 Filed 07/20/20 Page 2 of 5




 1            Pursuant to Civil Local Rules 7-2, 7-3, and 7-12, and the Commentary to Civil Local Rule 7-

 2   2, Plaintiffs in the above-captioned action, Anderson, et al. v. Apple Inc., No. 3:20-cv-02328-WHO

 3   (N.D. Cal.) (“Anderson”), and defendant Apple Inc. (“Apple”), file this stipulation, by and through

 4   their undersigned counsel, to extend the periods for the response in opposition and the reply in

 5   support of Apple’s Motion to Dismiss filed on July 9, 2020 (ECF No. 32), and to request dates for

 6   the hearing on such motion and the Initial Case Management Conference.

 7            WHEREAS, Plaintiffs have conferred with Apple, and the parties agree that the issues raised

 8   in the complaint and Apple’s motion support an extended briefing schedule under which Plaintiffs

 9   will file their response in opposition to Apple’s motion on August 20, 2020, and Apple shall file its

10   reply in support of its motion on September 10, 2020; and

11            WHEREAS, since the Court holds civil hearings on Wednesdays and Case Management

12   Conferences on Tuesdays, the parties agree and propose that the Court set the hearing on Apple’s

13   Motion to Dismiss for Wednesday, October 7, 2020, and the initial Case Management Conference

14   for Tuesday, October 13, 2020, or such other dates as are convenient to the Court;

15            IT IS HEREBY STIPULATED AND AGREED by the Anderson plaintiffs and defendant

16   Apple Inc., through their respective counsel of record, that:

17            1. Plaintiffs’ response in opposition to Apple’s Motion to Dismiss shall be filed on August

18                 20, 2020;
19            2. Apple’s Reply in support of its Motion to Dismiss shall be filed on September 10, 2020;

20            3. The hearing on Apple’s Motion to Dismiss shall be set for October 7, 2020, or such other

21                 date as is convenient to the Court; and

22            4. The Initial Case Management Conference shall be set for October 13, 2020, or such other

23                 date as is convenient to the Court.

24

25

26
27

28
     JOINT STIPULATION TO SET RESPONSIVE BRIEFING SCHEDULE
     FOR APPLE’S MOTION TO DISMISS; [PROPOSED] ORDER – 1                              No. 3:20-cv-02328-WHO
     10759-11 1250187 v1
          Case 3:20-cv-02328-WHO Document 39 Filed 07/20/20 Page 3 of 5




 1            IT IS SO STIPULATED.

 2   Dated: July 20, 2020                          Respectfully submitted,

 3                                                 HAGENS BERMAN SOBOL SHAPIRO LLP

 4                                                 By: /s/ Steve W. Berman
                                                       Steve W. Berman (pro hac vice)
 5
                                                   Attorney for Plaintiffs
 6

 7   Dated: July 20, 2020                          Respectfully submitted,

 8                                                 MORRISON & FOERSTER LLP

 9                                                 By: /s/ Arturo J. González
                                                       Arturo J. González
10
                                                   Attorney for Defendant Apple Inc.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     JOINT STIPULATION TO SET RESPONSIVE BRIEFING SCHEDULE
     FOR APPLE’S MOTION TO DISMISS; [PROPOSED] ORDER – 2                               No. 3:20-cv-02328-WHO
     10759-11 1250187 v1
          Case 3:20-cv-02328-WHO Document 39 Filed 07/20/20 Page 4 of 5




 1                                                    ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3                 1. Plaintiffs’ response in opposition to Apple’s Motion to Dismiss shall be filed on
                      August 20, 2020.
 4
                   2. Apple’s Reply in support of its Motion to Dismiss shall be filed on September 10,
 5
                      2020.
 6
                   3. The Hearing on Apple’s Motion to Dismiss is set for: October 7, 2020.
 7
                   4. The Initial Case Management Conference is set for: October 13, 2020.
 8

 9
     Dated: July 20, 2020                           _______________________________________
10                                                           Honorable William H. Orrick
                                                             United States District Court
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     JOINT STIPULATION TO SET RESPONSIVE BRIEFING SCHEDULE
     FOR APPLE’S MOTION TO DISMISS; [PROPOSED] ORDER – 3                               No. 3:20-cv-02328-WHO
     10759-11 1250187 v1
          Case 3:20-cv-02328-WHO Document 39 Filed 07/20/20 Page 5 of 5




 1                         ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2            I am the ECF user whose identification and password are being used to file the foregoing

 3   document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the

 4   filing of this document has been obtained from all signatories.

 5   Dated: July 20, 2020                          HAGENS BERMAN SOBOL SHAPIRO LLP

 6                                                 By: /s/ Steve W. Berman
                                                       Steve W. Berman (pro hac vice)
 7

 8                                                 Attorney for Plaintiffs

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     JOINT STIPULATION TO SET RESPONSIVE BRIEFING SCHEDULE
     FOR APPLE’S MOTION TO DISMISS; [PROPOSED] ORDER – 4                             No. 3:20-cv-02328-WHO
     10759-11 1250187 v1
